UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6112


RODNEY LEE RODIS,

                Petitioner - Appellant,

          v.

ATTORNEY GENERAL OF VIRGINIA; WARDEN, FCI-BUTNER,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:11-cv-00544-MFU-RSB)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Lee Rodis, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney     Lee   Rodis   seeks    to   appeal    the    magistrate

judge’s      order     outlining   procedural    and   clerical      directives.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                  The

order Rodis seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                  Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack    of     jurisdiction.     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       DISMISSED




                                        2